Appeal by claimant from a decision of the Workmen’s Compensation Board which disallowed her claim predicated upon an alleged industrial accident causing intervertebral disc injuries necessitating surgery and resulting in disability. In its decision, the board noted the evidence that claimant had a pre-existing hack condition and that at a time subsequent to the alleged industrial accident she sustained back pain while shoveling snow at home. The decision continued: “ The Board finds on the credible evidence that it does not believe the claimant actually sustained the incident * * * alleged * * * and that there is no causal relation between the claimant’s back condition and any alleged accidental injury.” The credibility of the claimant’s testimony was for the board, as was the weight of the medical evidence of causation dependent upon the history related by claimant. As was said in a recent ease: “ The question of credibility is strictly within the province of the board and it was not bound as a matter of law to accept the testimony of claimant and his employer. The rejection of this evidence denuded the record of proof connecting the accident with the employment. (Matter of Daus v. Gunderman & Sons, 283 N. Y. 459; Matter of Gordon v. Gordon & Hyman, 11 A D 2d 833, motion for leave to appeal denied 8 N Y 2d 710; Matter of Brenner v. Utilities Laundry, 14 A D 2d 626.) ” (Matter of Manolakis v. Edison S. S. Corp., 15 A D 2d 845.) Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.